              Case 6:18-bk-06437-KSJ        Doc 74     Filed 03/04/19    Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

In re:

JAMES S. PENDERGRAFT, IV,                                    Case No. 6:18-bk-06437
                                                             Chapter 7
                  Debtor.
___________________________________/

                 TRUSTEE’S RESPONSE TO M & T BANK’S VERIFIED
               MOTION FOR RELIEF FROM AUTOMATIC STAY (DOC. 58)

         Arvind Mahendru ("Trustee"), by and through his undersigned counsel, files this

Response to the Verified Motion for Relief from the Automatic Stay (Doc. 58; the “Motion”)

filed by M & T Bank (“M & T”) with respect to real property located at 609 Virginia Drive,

Orlando, Florida 32803 (the “Subject Property”). In support, Trustee respectfully states as

follows:

         1.     Debtor filed for a voluntary chapter 7 bankruptcy petition on October 18, 2018

(the “Petition Date”), with assigned case number 6:18-bk-06437-KSJ.

         2.     The Trustee was appointed as the Chapter 7 trustee in this case.

         3.     The initial 341 Meeting of Creditors (the “341 Meeting”) was originally held on

February 8, 2019. The 341 Meeting has been continued two (2) additional times with the next

continued 341 Meeting being scheduled for March 5, 2019.

         4.     At this time the trustee believes the estate is, or will soon be declared, the 100%

owner of 609 Virginia Drive, LLC, a Florida limited liability company (the “Company”), the

Mortgagor of the Subject Property.

         5.     The Company holds a valuable real estate asset with significant equity. It is a

critical asset of this Estate.
             Case 6:18-bk-06437-KSJ         Doc 74     Filed 03/04/19     Page 2 of 3



       6.      Currently, the Debtor has disclosed that he transferred 1% of the ownership of the

Company to a trust, including all the alleged management control of the Company. Debtor

alleges he only retains the remaining 99%, without management control.

       7.      The Estate is currently reviewing the proper way to bring the 1% back into the

Estate but the Trustee anticipates that it will be declared 100% owned by the Estate. Until that

occurs, however, the Estate cannot manage the Company to resolve the default.

       8.      In addition, the creditor is fully secured and therefore adequately protected.

       9.      Relief from stay should be denied pending the Trustee’s investigation and actions

to recover the 1% and then liquidation of the assets, which can then be used to pay M & T in full.

       WHEREFORE, Trustee respectfully requests that this Court deny the Motion and grant

such other relief as is just and proper.

       Dated this 4th day of March 2019.

                                                     Respectfully submitted,

                                                     /s/ Michael A. Nardella
                                                     Michael A. Nardella, Esq.
                                                     Florida Bar No. 051265
                                                     Nardella & Nardella, PLLC
                                                     250 East Colonial Drive, Suite 102
                                                     Orlando, FL 32801
                                                     (407) 966-2680
                                                     mnardella@nardellalaw.com
                                                     service@nardellalaw.com

                                                     COUNSEL FOR ARVIND MAHENDRU
                                                     AS CHAPTER 7 TRUSTEE




                                                 2
           Case 6:18-bk-06437-KSJ         Doc 74    Filed 03/04/19    Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished

electronically using the Court's CM/ECF system on March 4, 2019 to all creditors and parties in

interest participating in CM/ECF in this instant case and via U.S. Mail to Debtor, James S.

Pendergraft, IV, 609 Virginia Drive, Orlando, FL 32803.



                                                   /s/ Michael A. Nardella
                                                   Michael A. Nardella, Esq.




                                              3
